Citation Nr: 0211384	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  02-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
reactive depression, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to August 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran experiences total occupational and social 
impairment due to symptoms of psychoneurosis, reactive 
depression.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
psychoneurosis, reactive depression, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.125-
4.130, Diagnostic Code 9433 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The veteran was notified of this regulatory 
change in the statement of the case issued in June 2002.

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
information provided to the veteran in the statement of the 
case specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by affording the veteran a psychiatric examination.  
The veteran does not participate in treatment for his 
disability so there are no treatment records to obtain and 
the veteran does not appear to contend that there is any 
additional evidence available to support his claim for an 
increase in disability evaluation.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  Thus, the obligation that the RO provide the 
claimant with any notice about how the responsibilities are 
divided between VA and the claimant in obtaining evidence is 
now moot.  Additionally, the veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of the veteran's claim.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

The veteran is a World War II combat veteran who has been 
service-connected for psychoneurosis, reactive depression, 
rated as 50 percent disabling, since his discharge from 
service in 1945.  In July 2001, the veteran requested that 
his disability evaluation be increased.

The veteran does not participate in treatment for his 
psychoneurosis.  He did, however, undergo VA psychiatric 
examination in August 2001.  The veteran presented as 
dejected and fearfully apprehensive.  The examiner found the 
veteran's speech to be low in volume, low in rate, and not 
very productive.  As such, the examiner requested that the 
veteran's wife assist in the interview of the veteran.  The 
examiner noted that the veteran did not have much to say 
about his mental state, a manner which appeared to be a 
reflection upon the veteran's depressive state.

The veteran complained of having bad nerves, difficulty 
sleeping, poor control of his temper, and to being irritable, 
impatient, worrisome and argumentative.  The veteran's wife 
commented that the veteran was a very depressing person to be 
around because he always saw the dark side of things.  Both 
the veteran and his wife stated that the veteran had very 
little interest in performing any activities.  

Upon examination, the veteran was found to have slowed 
thought processes.  His mood was described as one of 
dejection, worrisome, fretfulness, and discouragement.  The 
veteran's memory and concentration were noted to be 
acceptable for a man of his age.  The examiner diagnosed 
psychoneurosis, reactive depression, and assigned a Global 
Assessment of Functioning (GAF) score of 45.

The veteran's psychoneurosis has been previously evaluated 
under 38 C.F.R. Section 4.132, Diagnostic Code 9405.  The 
regulations governing disability ratings for mental disorders 
were changed effective November 7, 1996, and the veteran's 
mental disorder is now evaluated under Diagnostic Code 9433 
of 38 C.F.R. Section 4.130, which sets forth the criteria for 
evaluating dysthymic disorders using a general rating formula 
for mental disorders outlined in Diagnostic Code 9440.  The 
pertinent portions of the general rating formula for mental 
disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Given the evidence as outlined above, the Board finds that 
the clinical picture of the veteran's psychoneurosis not only 
meets the criteria for a 70 percent disability evaluation 
using the general rating formula for mental disorders but 
also more nearly approximates that required for a 100 percent 
rating.  Specifically, the veteran has deficiencies in most 
areas due to such symptoms as illogical or irrelevant speech, 
depression affecting his ability to function independently 
and appropriately, and impaired impulse control, thus 
reflective of a 70 percent rating.  As to the 100 percent 
rating, while there is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, the Board finds that the demonstrated 
symptomatology associated with the veteran's psychiatric 
disorder does result in total occupational and social 
impairment.  

In this regard, his symptomatology has been characterized by 
subjective complaints of nervousness, impaired sleep, poor 
temper control, irritability, and depression.  On recent 
examination, the veteran had the appearance of dejection, 
fearfulness and apprehension and his mood was described as 
one of dejection, worrisome, fretfulness, and discouragement.  
In fact, the examiner indicated that it was so difficult to 
interview the veteran that he had to ask the veteran's spouse 
to assist in the examination.  He attributed this to the 
veteran's depressive state.  The evidence regarding the 
veteran's social interaction indicates that according to the 
veteran and his spouse, the veteran had little interest in 
doing anything preferring to be inactive most of the time.  
As to occupational impairment, it was reported that the 
veteran had been retired since 1979, and there is no 
indication that he worked or attempted to work since that 
time.  However, given the level of depression and other 
symptomatology demonstrated on examination such as his 
nervousness, poor temper control, lack of interest in any 
activities, and impaired sleep, the Board finds it likely 
that the veteran experiences total occupational impairment.  
His social isolation also serves to be clearly an 
occupational impediment.  

The Board has also considered the GAF scale score assigned on 
VA examination.  The GAF scale reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994. See 
38 C.F.R. § 4.130 (2001).  The Board notes that a GAF score 
of 41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Id. 

As the veteran is totally socially and occupationally 
impaired as evident from his GAF score, coupled with the 
specific symptomatology demonstrated on examination, a 100 
percent rating is warranted.  The Board is cognizant that he 
does not experience delusions, hallucinations, disorientation 
to time or place, or some of the other examples of symptoms 
specifically set forth in the 100 percent rating; however, 
the totality of his symptomatology supports a 100 percent 
rating.  In any event, the veteran is entitled to the highest 
rating available to him under the schedule and to the benefit 
of any doubt.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.


ORDER

A 100 percent disability evaluation for psychoneurosis, 
reactive depression, is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

